Judgment, Supreme Court, New York County (Jeffrey M. Atlas, J.), rendered August 15, 2002, convicting defendant, after a nonjury trial, of murder in the second degree, and sentencing him to a term of 22 years to life, unanimously affirmed.
The verdict was not against the weight of the evidence. There is no basis for disturbing the court’s evaluation of conflicting expert testimony. The record supports the court’s detailed factual findings, in which it rejected defendant’s extreme emotional disturbance defense (see generally People v Roche, 98 NY2d 70 [2002]).
The court properly determined that there was no good cause for appointment of new counsel (see People v Sides, 75 NY2d 822 [1990]).
We perceive no basis for reducing the sentence. Concur— Mazzarelli, J.P., Saxe, Friedman, Sullivan and Williams, JJ.